DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 4 – 7, 24 – 27, 40 – 43 have been cancelled; claims 1, 3, 21 have been amended; claims 44, 45 have been added.
In claim 3, line 1, “method of claim 3” has been replaced - method of claim 1-.
1.	(Amended) An operation method of a dialog agent, comprising:
obtaining an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming utterance to be received to request the service;
updating a requirement specification including items requested for the service based on the utterance history;
generating utterance information to be used to request the service based on the updated requirement specification; and
outputting the utterance information,

wherein the updating further comprises:
determining whether requirements of the items are satisfied based on the utterance history; and
updating the requirement specification based on a result of the determining,
wherein determining whether the requirements are satisfied comprises determining whether a requirement of at least one of the items is satisfied, and
wherein determining whether the requirement of the at least one item is satisfied comprises:
inputting the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are satisfied and to output, as a multi-hot-vector, state information corresponding to the items; and
determining whether the requirement of the at least one item is satisfied based on the multi-hot vector.

21.	(amended) A dialog agent apparatus comprising:
a communication interface configured to obtain an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming utterance to be received to request the service, and to output utterance information; and

wherein the processor is further configured to determine whether requirements of the items are satisfied based on the utterance history and update the requirement specification based on a result of the determining,
wherein the processor is further configured to determine whether a requirement of at least one of the items is satisfied, and
wherein the processor is further configured to:
input the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are satisfied and to output, as a multi-hot-vector, state information corresponding to the items; and
determine whether the requirement of the at least one item is satisfied based on the multi-hot vector.

44.	(new) An operation method of a dialog agent, comprising:
obtaining an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming utterance to be received to request the service;

generating utterance information to be used to request the service based on the updated requirement specification; and
outputting the utterance information,
wherein the updating further comprises:
determining whether requirements of the items are satisfied based on the utterance history; and
updating the requirement specification based on a result of the determining,
wherein determining whether the requirements are satisfied comprises determining whether a requirement of at least one of the items is not satisfied, and
wherein determining whether the requirement of the at least one item is not satisfied comprises:
inputting the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are not satisfied and to output, as a multi-hot vector, state information corresponding to the items; and
determining whether the requirement of the at least one item is not satisfied based on the multi-hot vector.

45.	(new) A dialog agent apparatus comprising:
a communication interface configured to obtain an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one 
a processor configured to update a requirement specification including items requested for the service based on the utterance history and to generate the utterance information to be used to request the service based on the updated requirement specification,
wherein the processor is further configured to determine whether requirements of the items are satisfied based on the utterance history and update the requirement specification based on a result of the determining,
wherein the processor is further configured to determine whether a requirement of at least one of the items is not satisfied, and
wherein the processor is further configured to:
input the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are not satisfied and to output, as a multi-hot-vector, state information corresponding to the items; and
determine whether the requirement of the at least one item is not satisfied based on the multi-hot vector.
Allowable Subject Matter
Claims 1, 3, 8 – 21, 23, 28 – 39, 44, 45 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (obtaining an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming 
wherein determining whether the requirement of the at least one item is satisfied comprises: inputting the utterance history and the requirement specification to a classifier, wherein the classifier is configured to determine whether the requirements of the items are satisfied and to output, as a multi-hot-vector, state information corresponding to the items; determining whether the requirement of the at least one item is satisfied based on the multi-hot vector.). These limitations in conjunction with other limitations of the dependent and independent claims  1, 3, 8 – 21, 23, 28 – 39 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (obtaining an utterance history including at least one of an outgoing utterance to be transmitted to request a service or at least one of an incoming utterance to be received to request the service; updating a requirement specification including items requested for the service based on the utterance history; generating utterance information to be used to request the service based on the updated 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658